—Judgment, Supreme Court, Bronx County (Daniel FitzGerald, J.), rendered May 11, 1998, convicting defendant, upon his plea of guilty, of assault in the second degree, and sentencing him to a term of 1 year, unanimously reversed, on the law, the plea vacated, the superior court information dismissed and the matter remitted for further proceedings on the indictment.
As the People concede, defendant’s post-indictment guilty plea under a superior court information violated CPL 195.10 (People v Boston, 75 NY2d 585). We note that on this appeal defendant requests vacatur of his plea and a remand for further proceedings on the indictment notwithstanding the fact that he has served the sentence originally imposed. Concur— Mazzarelli, J. P., Ellerin, Wallach, Rubin and Friedman, JJ.